Citation Nr: 1504080	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  14-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to April 1942, from August 1942 to September 1942, and from July 1945 to January 1946.  He was a prisoner of war (POW) from April 9, 1942 to April 18, 1942.  He received the Philippine Defense Ribbon, the Ass-Pac Medal and Ribbon with one bronze star, the American Defense Ribbon, and the Distinguished Unit Badge with two clusters.  He died in November 2001.  The appellant is the Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

In August 2014, the Board requested an opinion from the Veterans Health Administration (VHA) regarding medical questions presented in this case.  An October 2014 VHA medical opinion was received by the Board, and a copy of that decision was provided to the appellant and authorized representative.  The case has been returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was a POW from April 9, 1942 to April 18, 1942.

2. Atherosclerotic heart disease and its complications, to include cardiac arrhythmia, are presumptively associated with POW experience. 

3. The Veteran was hospitalized for atherosclerotic heart disease and cardiac arrhythmia during his lifetime. 

4. The Veteran died in November 2001.  The death certificate lists the immediate cause of death as cardio-respiratory arrest due to systemic organ failure, with a significant contributory cause of death of senility.

5. Atherosclerotic heart disease, which is presumptively related to the Veteran's in-service POW experience, substantially or materially contributed to cause the Veteran's death from cardio-respiratory arrest.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In this decision the Board grants service connection for the cause of the Veteran's death.  As such action represents a complete allowance of the appellant's appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for the Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.309(c)(1), if a veteran was a POW for any period of time, atherosclerotic disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia) shall be service connected if manifest to a 10 percent or more degree of disability at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  Under 38 C.F.R. § 3.309(c)(2), if a veteran was a POW for not less than 30 days, beriberi (including beriberi heart disease) shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  

VA death benefits are payable to the surviving spouse of a veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

The appellant contends generally that the cause of the Veteran's death is related to service.  During his life, the Veteran contended that atherosclerotic heart disease and beriberi are related to his in-service experience as a POW.  See May 1996 VA Form 21-4138.  Alternatively, the Veteran contended that his heart disease was due to beriberi.  See January 1990 VA Form 21-526.  

As an initial matter, the record reflects that the Veteran was a POW from April 9, 1942 to April 18, 1942.  The record also reflects that the Veteran had atherosclerotic heart disease and cardiac arrhythmia during his lifetime; a February 1984 statement by M.P., M.D., indicates that the Veteran was hospitalized in January and February 1984 due to these disorders.  See also April 1984 Philippine Heart Center for Asia.  Accordingly, atherosclerotic heart disease and cardiac arrhythmia are presumptively related to active duty, specifically the Veteran's POW experience.  38 C.F.R. §§ 3.307, 3.309(c)(1).  The record also reflects that the Veteran had beriberi during his lifetime; however, because the Veteran was a POW for less than 30 days, beriberi is not presumptively related to the Veteran's POW experience.  38 C.F.R. §§ 3.307, 3.309(c)(2).

The Board finds that the evidence is in relative equipoise as to whether atherosclerotic heart disease and arrhythmia caused or contributed substantially or materially to cause to the Veteran's death due to cardio-respiratory arrest.  The Veteran separated from service in January 1946.  He died in November 2001.  The death certificate lists the immediate cause of death as cardio-respiratory arrest due to systemic organ failure with a significant contributory cause of death of senility; therefore, the death certificate indicates that the Veteran died of a cardiac-respiratory disability.  

To the extent that the death certificate was authored by a medical professional, and identifies what is believed to be the likely cause(s) of death, the death certificate potentially could constitute a medical opinion as to the cause of death; however, in this case, because there is no indication that the death certification was based on an incomplete and, therefore, inaccurate history that omitted the Veteran's history of POW internment or atherosclerotic heart disease with arrhythmias, and does not identify which organs likely caused the Veteran's death, the assessment as to cause of death is of no probative value.  The municipal health officer that authored the death certificate did not indicate which organs failed thereby causing the Veteran's cardio-respiratory arrest.  In reaching the conclusions with regard to the cause of death, there is no indication that the municipal health officer was aware of the Veteran's history as a POW and the resulting atherosclerotic heart disease and cardiac arrhythmia.  There is also no indication that the health officer performed an autopsy to reach the conclusions or otherwise obtained a full and accurate history from family members or any other source of medical history, including any treatment records.  The available treatment records do not reflect that the Veteran was able to report, or that medical providers ever obtained, an accurate factual history that included history of POW, atherosclerotic heart disease, or arrhythmias. For these reasons, to the extent that the municipal health officer purported to give an opinion that the cause of death was due to systemic organ failure and senility, the Board affords such opinion no probative value, as it is not based on an accurate service and medical history that includes POW, atherosclerotic heart disease, and arrhythmias.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Additionally, the death certificate is unsupported by as rationale for the assessment.  A medical opinion that is unsupported by a coherent rationale is of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In order to help decide this appeal, in August 2014 the Board requested a VHA opinion as to the likely cause of the Veteran's death.  The VHA opinion dated in October 2014 answered the questions requested.  Although the October 2014 VHA examiner phrased the responses in the negative, the Board finds the October 2014 VHA opinion to be partially favorable and partially unfavorable on the question of whether the Veteran's atherosclerotic heart disease and cardiac arrhythmia, which presumptively resulted from the Veteran's in-service POW experience, caused, or substantially or materially contributed to cause, the Veteran's death.   

In the October 2014 VHA opinion, the VA examiner opined that atherosclerotic heart disease is a common cause of myocardial infarction, congestive heart failure, and sudden cardiac arrest due to arrhythmia but that the there is no record of whether the Veteran had experienced such complications.  However, as stated above, a February 1984 statement by M.P., M.D., indicates that the Veteran was hospitalized in January and February 1984 due to the arrhythmia, which the October 2014 VA examiner listed as one of the complications of atherosclerotic heart disease.  Accordingly, to the extent that the October 2014 VA examiner stated that there is no record of arrhythmia, the Board finds that this portion of the October 2014 VHA opinion is based on an inaccurate factual basis and, as such, is of no probative value.  See Reonal, 5 Vet. App. at 461.  The Board finds that the February 1984 statement by M.P., M.D., constitutes probative evidence that the Veteran had complications of atherosclerotic heart disease during his lifetime, namely, cardiac arrhythmias. 

The October 2014 VA examiner further opined that it is unlikely that atherosclerotic heart disease caused, or contributed substantially or materially to cause, the Veteran's terminal systemic organ failure or senility.  In reaching this conclusion, the October 2014 VA examiner reasoned that complications of atherosclerotic heart disease, such as myocardial infarction or heart failure can be associated with systemic organ failure, but that the record reflects that the Veteran did not have any of those complications during his life time.  However, as stated above, the evidence reflects that the Veteran had atherosclerotic heart disease and arrhythmia during his life time; therefore, this portion of the October 2014 VHA opinion is also based on an inaccurate factual basis and, as such, is of no probative value.  Reonal, at 461.  

The October 2014 VA examiner further explained that atherosclerotic heart disease has no effect on other organs of the body and that it is commonly associated with other common risk factors such as diabetes, hypertension, and hyperlipidemia, but that it is these underlying factors, rather than atherosclerotic heart disease itself, that are linked to damage in other organs (e.g., stroke, kidney disease, peripheral vascular disease.  However, the fact that the death certificate does not list which organs failed undermines the probative value of this portion of the October 2014 VHA opinion because it does not address which organs failed as a result of the underlying factors listed by the October 2014 VA examiner.  For this reason, the opinion has no tendency to rule out the effect of (service-related) atherosclerotic heart disease and arrhythmias on the vital organ of the heart. 

A February 2001 VA examination report, which is dated approximately nine months before the Veteran's death, shows that the Veteran complained of chest pain and heaviness accompanied by shortness of breath and easy fatigability.  The February 2001 VA examiner diagnosed the Veteran with atherosclerotic heart disease, non-ischemic heart failure, and left ventricular hypertrophy with regular rhythm, which is indicative of multiple heart disabilities, to include atherosclerotic heart disease, months before the Veteran's death.  This February 2001 VA examination report along with the October 2014 VA examiner's opinion that atherosclerotic heart disease is a common cause of sudden cardiac death (due to arrhythmia) constitutes some probative evidence at least equally suggesting that the Veteran died due to complications of atherosclerotic heart disease.  Such relationship between the service-related atherosclerotic heart disease and arrhythmias and cause of death is further supported by a February 1984 letter by M.P., M.D., which reflects that the Veteran was hospitalized partially due to cardiac arrhythmia.

The October 2014 VA examiner also opined that it is more likely than not that the non-service-related dementia (a medical term for senility) led to the Veteran's terminal systemic organ failure and ultimate demise.  In reaching this opinion, the October 2014 VA examiner explained in general terms that were not specific to this case that the last years of life in advanced dementia are usually characterized by a prolonged trajectory of severe disability.  The October 2014 VA examiner referred to a study conducted over an 18-month period that showed that 55 percent of patients with dementia had died and that the median survival period was 1.3 years, indicating that infections and eating problems were common complications associated with the high rate of mortality.  The October 2014 VA examiner added that neither atherosclerotic heart disease nor beriberi have been found to be cause dementia.  The Board finds that this portion of the October 2014 VHA opinion is of low probative value because, in reaching this opinion, the VA examiner offered only a general rationale citing to a general study, and did not provide a rationale that is specific to this Veteran's situation in this appellant's case.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, a February 2001 VA POW examination shows a diagnosis of dementia with psychotic features.  While the symptoms listed in the February 2001 VA POW examination report include memory loss, which is contemplated by the diagnosis of dementia, there are other symptoms that could be attributed to anxiety, dysthymic disorder, or psychosis.  This is suggestive of the presence of other psychiatric disorders that could be presumptively related to the Veteran's in-service POW experience, thereby undermining the October 2014 VA examiner's opinion concluding that only non-service-connected dementia was the diagnosed psychiatric disorder, and that only the dementia led to the Veteran's death.

For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the atherosclerotic disease with cardiac arrhythmias, which presumptively resulted from the Veteran's in-service POW experience, contributed substantially or materially to cause the Veteran's death so as to warrant service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


